Opinion issued June 20, 2002 
 

 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00610-CV
____________

IN RE THORNTON RAY PROPHET, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed a petition for writ of mandamus, requesting that we direct
respondent (1) to grant relator's motion to dismiss the indictment in cause number
262195 for failure of the State to afford him a speedy trial.  In his petition, relator
seems to be laboring under the belief that: (1) he is serving a 99-year sentence on a
charge for which he has never been tried, and (2) the charge is 25 years old.  This is
false.
	Relator filed a postconviction application for habeas corpus in the Court of
Criminal Appeals.  That court wrote:
	Petitioner [Thornton Ray Prophet] waived trial by jury and was
convicted of attempted aggravated rape on May 26, 1978.  Having
found that petitioner had been once previously convicted of a
felony, the trial court assessed punishment at ninety-nine (99)
years' imprisonment.

Ex parte Prophet, 601 S.W.2d 372, 373 (Tex. Crim. App. 1980).  According to Harris
County records, relator was convicted of attempted aggravated rape and sentenced to
99 years confinement after waiving trial by jury in cause number 262195.  The
conviction was appealed to the Court of Criminal Appeals, which issued its mandate
of affirmance in 1979.
	Relator has not established his right to mandamus relief.  See Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992); Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).
	The petition for writ of mandamus is denied.
	It is so ORDERED.
 PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Brian Rains, Judge, 176th District Court, Harris
County, Texas.
2.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.